





North Central Bancshares, Inc.
2006 Stock Incentive Plan
Restricted Stock Award Notice-Directors





                                   -               -
Name of Award Recipient
     
Social Security Number
 
Street Address
                 
City
 
State
 
ZIP Code

 
This Restricted Stock Award Notice is intended to set forth the terms and
conditions on which a Restricted Stock Award has been granted under the North
Central Bancshares, Inc. 2006 Stock Incentive Plan. Set forth below are the
specific terms and conditions applicable to this Restricted Stock Award.
Attached as Exhibit A are its general terms and conditions.


 
Restricted Stock Award
 
 
Effective Date
April 27, 2007
 
Class of Shares*
Common
 
No. of Awarded Shares*
 
 
Type of Award (Escrow or Legended Certificate)
Legended Certificate
Vesting Date*
April 27, 2008
If meeting attendance conditions are satisfied



    *Subject to adjustment as provided in the Plan.


By signing where indicated below, North Central Bancshares, Inc. (the “Company”)
grants this Restricted Stock Award upon the specified terms and conditions, and
the Restricted Stock Award Recipient acknowledges receipt of this Restricted
Stock Award Notice, including Exhibit A, and agrees to observe and be bound by
the terms and conditions set forth herein. This Restricted Stock Award is
effective whether or not the Award Recipient signs this document.


North Central Bancshares, Inc.
 
Award Recipient
           
By
     
        Name
  Print Name:
        Title:
           

 
Instructions: This Restricted Stock Award Notice should be completed by or on
behalf of the Compensation Committee. Any blank space intentionally left blank
should be crossed out. A Restricted Stock Award consists of shares granted with
uniform terms and conditions. Where shares granted under a Restricted Stock
Award are awarded on the same date with varying terms and conditions (for
example, varying vesting dates), the awards should be recorded as a series of
grants each with its own uniform terms and conditions.








--------------------------------------------------------------------------------




EXHIBIT A




North Central Bancshares, Inc. 2006 Stock Incentive Plan


Restricted Stock Award Notice-Directors


General Terms and Conditions


Section 1. Size and Type of Award. The shares of Common Stock, par value $.01
per share, of North Central Bancshares, Inc. ("Shares") covered by this
Restricted Stock Award ("Awarded Shares") are listed on the Restricted Stock
Award Notice. The Restricted Stock Award Notice designates the Awarded Shares as
either “Escrow” or “Legended Certificate.”
 
(a) Legended Certificate.  If your Awarded Shares are designated “Legended
Certificate,” a stock certificate (or equivalent book entry account) evidencing
the Awarded Shares will be issued in your name and held in escrow by the
Committee or its designee (“Plan Trustee”). The stock certificate will bear a
legend indicating that it is subject to all of the terms and conditions of this
Restricted Stock Award Notice and the North Central Bancshares, Inc. 2006 Stock
Incentive Plan (“Plan”). You may elect to be taxed on the fair market value of
the Awarded Shares as of the date they are placed in your name, pursuant to
section 83(b) of the Internal Revenue Code of 1986. You must make this election
in writing, in the manner required by applicable Internal Revenue Service
Regulations, and file it with the Internal Revenue Service and the Company
within 30 days after the date on which the Awarded Shares are transferred into
your name.
 
(b) Escrow. If your Awarded Shares are designated “Escrow,” a certificate (or
equivalent book-entry account) evidencing your Awarded Shares will be issued in
the name of the Compensation Committee of North Central Bancshares, Inc., or
another escrow agent selected by the compensation committee, pending the vesting
of the Awarded Shares. You will not have the ability to elect to be taxed on the
value of the Awarded Shares in the year they are awarded.


Section 2. Vesting.
 
(a) Vesting Dates. The Vesting Date(s) for your Awarded Shares are specified on
the Restricted Stock Award Notice. On each Vesting Date, you will obtain
unrestricted ownership of the Awarded Shares that vest on that Vesting Date. A
stock certificate evidencing unrestricted ownership of vested Awarded Shares
will be transferred to you.


(b) Vesting Conditions.


(i) In order to be 100% vested in your Awarded Shares on the Vesting Date, you
must serve as a director of North Central Bancshares, Inc. and/or First Federal
Savings Bank of Iowa continuously through the Vesting Date and you must have
attended, in person or by other permitted means of attendance, at least
seventy-five percent (75%) of the total number of meetings of the Board of
Directors and its committees on which you serve that are held during the period
beginning on the Effective Date and ending on the Vesting Date shown on the
Restricted Stock Award Notice. If you attend fewer than seventy-five percent
(75%) of such meetings, only a portion of your Awarded Shares will vest. Such
portion will be equal to a fraction, the numerator of which is the number of
meetings actually attended during this period and the denominator of which is
the total number of meetings requiring your attendance held during this period
and will be rounded to the nearest whole share.


(ii) If your service as a director terminates within six months before the
Vesting Date as a result of your death or Disability (as defined in the Plan),
all of the Awarded Shares will vest as of the date of termination of service.


(iii) In the event of a Change in Control (as defined in the Plan) before the
Vesting Date, all of your Awarded Shares will vest as of the date of the Change
in Control.


(iv) If your service as a director terminates before the Vesting Date in
circumstances not covered by (ii) or (iii) above, no portion of your Awarded
Shares will vest.


(c) Forfeitures. If you terminate service with the Company prior to a Vesting
Date and the circumstances in Section 2(b)(ii) or (iii) do not apply, you will
forfeit any Awarded Shares that are not vested. When you forfeit Awarded Shares,
all of your interest in those Awarded Shares will be canceled without
consideration (other than a refund in an amount equal to the lesser of the
amount (if any) you paid for the Awarded Shares being forfeited and the fair
market value of such Awarded Shares on the date of forfeiture) and any stock
certificate or other evidence of ownership must be returned to the Plan Trustee
to be used for future awards to others. You agree to take any action and execute
and deliver any document that the Company requests to effect the return of your
unvested Awarded Shares. In the event you do not cooperate with the Company in
this regard, you hereby appoint and designate the Company as your
attorney-in-fact for the purpose of taking any action and signing any document,
in your name, which the Company determines is necessary to enforce the
forfeiture.


 Section 3. Dividends. Any dividends or distributions declared and paid with
respect to your Awarded Shares that are paid in cash will be paid to you when
paid to other shareholders of record. Any dividends in the form of extra Shares
or other property will be held and accumulated, pending vesting, for
distribution to you at the same time and subject to the same terms and
conditions as the underlying Shares.
 
Section 4. Voting Rights. You shall have the right to control all voting rights
relating to all unvested Awarded Shares. If your Awarded Shares are Legended
Certificates, you will receive proxy materials for voting in the same manner as
other shareholders with Shares in brokerage accounts. If your unvested Awarded
Shares are held by the Plan Trustee, the Plan Trustee will ask you for voting
directions and will follow your directions in voting your unvested Awarded
Shares.
 
Section 5. Taxes. Where any person is entitled to receive Shares pursuant to the
Awarded Shares granted hereunder, the Company shall have the right to require
such person to pay to the Company the amount of any tax which the Company is
required to withhold with respect to such Shares, or, in lieu thereof, to
retain, or to sell without notice, a sufficient number of Shares to cover the
amount required to be withheld.


Section 6. Notices. Any communication required or permitted to be given under
the Plan, including any notice, direction, designation, comment, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally or five (5) days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt
requested, addressed to such party at the address listed below, or at such other
address as one such party may by written notice specify to the other party:


If to the Company:     North Central Bancshares, Inc.
c/o First Federal Savings Bank of Iowa
825 Central Ave
Fort Dodge, Iowa 50501
Attention: Corporate Secretary


If to the Recipient, to the Recipient's address as shown in the Company's
records.


Section 7. Restrictions on Transfer. The Awarded Shares granted hereunder shall
not be transferable by you other than by will or by the laws of descent and
distribution and the Shares granted pursuant to this Restricted Stock Award
Notice shall be distributable, during your lifetime, only to you. To name a
Beneficiary, complete the attached Appendix A and file it with the Corporate
Secretary of North Central Bancshares, Inc.


Section 8. Successors and Assigns. This Restricted Stock Award Notice shall
inure to the benefit of and shall be binding upon the Company and you and the
Company’s and your respective heirs, successors and assigns.


Section 9. Construction of Language. Whenever appropriate in the Restricted
Stock Award Notice, words used in the singular may be read in the plural, words
used in the plural may be read in the singular, and words importing the
masculine gender may be read as referring equally to the feminine or the neuter.
“You” means the Award Recipient named on the Restrictive Stock Award Notice. Any
reference to a section shall be a reference to a section of this Restricted
Stock Award Notice, unless the context clearly indicates otherwise. Capitalized
terms not specifically defined herein shall have the meanings assigned to them
under the Plan, as amended from time to time.


Section 10. Governing Law. This Restricted Stock Award Notice shall be
construed, administered and enforced according to the laws of the State of Iowa
without giving effect to the conflict of laws principles thereof, except to the
extent that such laws are preempted by the federal law. The federal and state
courts located in the County of Webster shall have exclusive jurisdiction over
any claim, action, complaint or lawsuit brought under the terms of the Plan. By
accepting any Awarded Shares granted under this Restricted Stock Award Notice,
you, and any other person claiming any rights under the Restricted Stock Award
Notice, agree to submit yourself or himself, and any such legal action as you or
he shall bring under the Plan, to the sole jurisdiction of such courts for the
adjudication and resolution of any such disputes.


Section 11. Amendment. This Restricted Stock Award Notice may be amended, in
whole or in part and in any manner not inconsistent with the provisions of the
Plan, at any time and from time to time, by written agreement between the
Company and you.


Section 12. Plan Provisions Control. This Restricted Stock Award Notice and the
rights and obligations created hereunder shall be subject to all of the terms
and conditions of the Plan. In the event of any conflict between the provisions
of the Plan and the provisions of this Restricted Stock Award Notice, the terms
of the Plan, which are incorporated herein by reference, shall control. By
signing this Restricted Stock Award Notice, you acknowledge receipt of a copy of
the Plan. You acknowledge that you may not and will not rely on any statement of
account or other communication or document issued in connection with the Plan
other than the Plan, this Restricted Stock Award Notice, and any document signed
by an authorized representative of the Company that is designated as an
amendment of the Plan or this Restricted Stock Award Notice.
 
 
 

--------------------------------------------------------------------------------


 


Appendix A to Restricted Stock Award Notice
North Central Bancshares, Inc. 2006 Stock Incentive Plan
Beneficiary Designation Form - Restricted Stock Award


GENERAL
INFORMATION
Use this form to designate the Beneficiary(ies) who may receive Restricted Stock
Awards that become vested at your death.



Name of Person Making Designation
 
Social Security Number
 



BENEFICIARY
DESIGNATION
Complete sections A and B. If no percentage of shares is specified, each
Beneficiary in the same class (primary or contingent) shall have an equal share.
If any designated Beneficiary predeceases you, the shares of each remaining
Beneficiary in the same class (primary or contingent) shall be increased
proportionately.

 
A. PRIMARY BENEFICIARY(IES). I hereby designate the following person(s) as my
primary Beneficiary(ies) under the Plan, reserving the right to change or revoke
this designation at any time prior to my death as to all outstanding Awarded
Shares:





Name
 
Address
 
Relationship
 
Birthdate
 
Share
                                       
%
                                                         
%
                                                         
%
               
Total    =               100
%

 
B. CONTINGENT BENEFICIARY(IES). I hereby designate the following person(s) as my
contingent Beneficiary(ies) under the Plan to receive benefits only if all of my
primary Beneficiaries should predecease me, reserving the right to change or
revoke this designation at any time prior to my death as to all outstanding
Awarded Shares:

 
Name
 
Address
 
Relationship
 
Birthdate
 
Share
                                       
%
                                                         
%
                                                         
%
               
Total    =               100
%

 
S
I
G
N
H
E
R
E
I understand that this Beneficiary Designation shall be effective only if
properly completed and received by the Corporate Secretary of North Central
Bancshares, Inc. prior to my death, and that it is subject to all of the terms
and conditions of the Plan. I also understand that an effective Beneficiary
designation revokes my prior designation(s) with respect to all outstanding
Restricted Stock Awards.




         
Your Signature
 
Date
       



---------------------------------------------------- Internal Use Only
------------------------------------------------------------




This Beneficiary Designation was received by the Corporate Secretary of North
Central Bancshares, Inc. on the date indicated.
Comments
   
By
       
Authorized Signature
 
Date
 





 